Oo oO NY DB OO Se B! NHN eS

NM BM NH NY MB BD DB Be Be BR Be SB eS Sl
BPs RF RE BSB & SF Be DWAR aB aH eS

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21 Page 1 of 32

ANGELA ALIOTO, (SBN 130328)
STEVEN L. ROBINSON, (SBN 116146)
ANGELA MIA VERONESE (SBN 269942}
LAW OFFICES OF JOSEPH L. ALIOTO
AND ANGELA ALIOTO

700 Montgomery Street

San Francisco, CA 94111

Telephone: (415) 434-8700

Facsimile: (415) 438-4638

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TEMPLE OF 1001 BUDDHAS, CASE NO. No. 3;21-cv-04661
MIAOLAN LEE,
Plaintiffs, PLAINTIFFS’ MEMORANDUM OF

POINTS & AUTHORITIES IN
OPPOSITION TO DEFENDANT'S
MOTION TO DISMISS - ERCP 12(b)(6

Hon Charles Breyer

CITY OF FREMONT,
Date: October 1, 2021
Defendant. Time: 10:00 a.m.
Courtroom 6

 

 
Oo Oo NN DB Oo FF DO NR

BM BO ORD BD OND OD ORDO I ee Sh Sh
PNRE EF BB SF SFG eQAR GOR ONKHR BS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21 Page 2 of 32
TABLE OF CONTENTS
Page
Inicdlex Of AUthOritie .is...ccccsssocsccscssccssssscesssscconsoncoassuscessncasreascenssscceasencenssncnssseacoarseseracseuseesoaces iil
1. TrtrO duction occ cee ccceccceccccscccccccccccccccccecsescecscecceveserstivsuesyeesectuseererseserseceassasscseeacauecsens 1
2. Standard for F.R.C.P. 12(b)(6)
MOtion 00..o. cc oececcecccccccccccuvecccecccucessccneeesecsesccseeapeceecccepeauecsecausecuasecnaegyeaseneuseecaueseceecegenavenas 1
3. The Complaint .0.0.00 ice ccneessseeesseeeeeeenecssnsenessenseesesesseenecassssessesaseaseeneesreneensenaees 2
4. Statement Of Facts 2.0... cccccecccccescceneccccceeccecsnecccceecestensacsceseessessensececerenssenaraeeteesenteazees 2
A, The Property oo... cececscceecsseesesenstesnessescneeeseesenssceseneseeseeesaceseecaereseseasesseensseeaeney 2
B The Neighboring Property 2000.0... ccs eee cnereeserenseseennensenansasenteenes 4
Cc. A Place for Prayer... eee eee eeeneenne ieee 4
D City Inspectors Enter the
Property Without Permission 0.00.0. eee renee ener eee 4
E. The First Inspection Warrant. .............0ccccccceeccccsessceeseecesesscesenseceecnncaseasscenenseenees 5
F. A License Plate Reader is Placed
at the Property Entrance oie ceseeceeeeeneeeneeeersereeseseeaesesseesaceenasensneraes 6
G. “You Can NOT Havea
Place of Worship Here” ooo ccccceccccccccsccncceceeseesesnsccccensesensscsseeesesnsenseseens 6
H. The Second Inspection Warrant 2.0.0.0. ccccccccsccccccsccccecessscescessvesses sevens rtessees 6
i. The City “Red Tags” Three
Religious Structures oc eects reereceeeeeesenecsevasessenectsansecserataeteneenats 7
j: “Disarm Your Lawyers!” .....ccsssesesseesresssessecsesssccnsstsessascosssescossesssostesessansentess 8
K. City Officials ask Ms. Lee; "Do You Think
Buddha Is Ok With What Your Are Doing?” ooo. cece ccececceceeerenevees 9
L. Deadlock oie cccccccccccccccccccenceeseseececeensnuesensuevsevsecstcnncateancatseaecarsaceecsseeeeeeseneas 10
M. City Issues an Amended Notice
and Order to Abate Nuisance ......cccccccccccccecccceeeeseceecceessceseeescesnetsesseneteereeees 11
Legal Argument occ cee ccc rece eee neces peter enes nena nes ientnee endnsaeesneasenecensenseancenenenseeaneasce 11
5. Plaintiff Has Substantially Complied
With the State Tort Claim Act as to
the Fifth and Sixth Causes of Action .o0o.cccccccccccccccscssccsscceccsseseesseeseeseosnseerseenecstees 11

 

 

 

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion ta Dismiss i

 
wo fo NN DO OO FP BY NB PR

NB RO BD RD BRD ORD ORD OR
PoeR & F BSB BB Ske UWUaAaok BH Ss

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21

6. Compliance with the TCA Not

Required for Twelfth Claim 20.00.0000 cccccccccccccccsscccccsecseccceveccceceevssccesvssssersessseceesssscceeens

7, Plaintiff Lee States Section

1983 Discrimination Claims 2000.00 ececccsesecccccecceescenceceeseeceeseseusesseeesecenntaneansrs

8. Plaintiff Has Adequately

 

Pleaded Retaliation 2.0.0.0... ccc cccccccccsscsssessecssecsessssceesssscsssessessessscsscesscesenseraseranseese

9, Plaintiff Has Pleaded Sufficient Facts

to Show Violation of the Unruh Act oo... ccccc ci cecceccccseccccccsecesscscensssesessussersusssscesees

10. t1laintiff Lee Has Adequately Pleaded

an Invasion of Privacy Claim 00.00.00... ccccecccesssesssseesesseeeeesseesesneneeneaeeaneseenteneneeeesneeseias

11. Plaintiff's Challenge to the Amended

 

Notice and Order Is Viable under RLUIPA 2.00000... cecccceeccccccccccssscccessseseessseecsceecs

12. Plaintiffs State a Justiciable Dispute over
the Application of Williamson Act to

the Property oo. cess ceeseseceeescevessessvensesssecsenseesseasesscceeseeseacienseseeseseatsenseassensevenasas

13. The Challenged Ordinance on its Face
Prohibits Buildings Constructed for

 

Religious Purposes ..o.......c.eccccccccesesseesesssscesseeseessesesseaesessausssesuesssesuateseeaessecseseteeneares

14. ‘Plaintiffs State a Viable Declaratory Relief
Claim under the California Constitution’s

Religious Free Exercise Clause 2.........ccccccccessecsssssenessscceasssenseseesesssseesessesenecenseesesseas

15. COMCIUSION 20.....e cc eecccecescescececsencceceencesscsacevseeussscessuseessucasessecenssssenssstseuetasseveessseeceyesess

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss

Page 3 of 32

ii

 

 
oO Oo NSN DS FT Ee Be Ne

NM NO NHN DB NH NW NY NH NO RR ROO Be RO Ee Re RR
oe VS RD Oo Se BD FO ep CT SB SB SI DR oO Fe He BB —- BS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 4 of 32
INDEX OF AUTHORITIES

Page

1. CASES
A. Federal

Anselmo v. County of Shasta (2012) 87 F. Supp.2d 1247 woe ccccesseeseereeeeseseees 21, 22
Ashcroft v. Iqbal, (2009) 556 U.S. 662 oo. ccecssesnseesssseenssssereseseseaseesseesassseseassaseassessarseneats 1
Beck v. United Food & Commercial Workers
Union Local 99, (9th Cir. 2007) 506 F.3d 874 oo scescsetessesseesesscesesessescecsecscsesesesessesreseeanes 16
Bell Atl. Corp. v. Twombly, (2007). 550 U.S. 544, 570 oo ccceceeesteteteeetetesesseeentsene 1,2
Blair v. Bethel School Dist., (9th Cir. 2010) 608 F.3d 540 ooo. ec eceecesseeteteeseteseseseseseeese 16
Cabrera v. Alvarez (N.D. Ca., 2013) 977 F.Supp. 2d 969 occ eececteecseetessseeestseetsnseneenees 12
CarePartners LLC v. Lashway, (9th Cir. 2008) 545 F.3d 867 ooo ececeseesceetetesenensseenens 17
Cousins v. Lockyer, (9th Cir. 2009) 568 F.3d 1063 oo sesessscseesseeesceeeeseeeeeessenseasererrees 1
Furnco Constr. Corp. v. Waters, (1978) 438 U.S. 567 ooo cece neeseseseenseecensnensesteeseeeeeneenees 14
Indep. Hous. Servs. v. Fillmore Ctr.
Assocs., (ND Cal, 1983) 840 F. Supp. 1328 oe cceeeessesesesnesseeneessescseseceseassresssssanssseesante 14
In re Cutera Sec. Litig., (9th Cir. 2010) 610 F.3d 1108 we eceseceseecseeeeteneesssessscsseeessesees 1
Lindsay v. Yates (6th Cir. 2007), 498 F.3d 434 oo ccccecccsescesssscsessesesesesesscsceseenessversssiees 14
Mendocino Envtl. Ctr. v. Mendocino
County (9" Cir, 1999) 192 F.3d 1283 oocceccccesccsssscsusseseeseessessestcsessssesecessresseeseesueassesessuenssssvsntes 17
Miller v. Fairchild Industries, Inc.,
(9% Cir, 1986) 797 F.2d 727 occ ceccccecsesenesensescssensescsesensussavacsessoerassvavsvacssaessatssessesvassessensaveses 18
Passantino v. Johnson & Johnson Consumer
Prods., Inc., (9th Cir. 2000) 212 F.3d 493 ooo ccssecsesessesnenseeneeseseenesesesnesnsseesssnesaseeess 18
Peterson v. Hewlett-Packard Co.,
(9th Cir, 2004) 358 F.3d 599 oe cceceeseeseseeserecsesssensessssessesessesssseesesscssnesseesesscsesecasseseenes 15
Rutherford v. La Jolla Riviera Apt. House LLC,
(SD Cal) 2019 USS. Dist. LEXIS 200618 oo... ccccccecsceecssssescsescecsnecetssecssssesencsessecsessnesvssesesseeses 19
San Jose Christian College v. City of Morgan
Hill, (9% Cir, 2004) 360 F.3d 1024 voi ccccscssseseessessescenssessesssessessssssesssasssesesssssrssesessssecscsesees 25
Sheppard v. David Evans & Assoc.,
(9 Cir, 2012) 694 F.3d 1045 vccccccscsesseccsesssssesssnssesssessscesesssssssusscsssssssusscsscocscscsessenveceevarersears 14
Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss iil

 

 

 

 
Oo CS NO OO Ee BD Ne

BM BO NO UND URDU ORD ORD ORDO i a Sa Sat ili ll ll
mom sD DB oO FSF WO NO KF DO CO ON TD HT FE Be NY FF GS

 

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21 Page 5 of 32

Soranno's Gasca, Inc. v. Morgan,

 

 

 

 

 

 

 

 

 

 

 

 

 

(9th Cir. 1989) 874 F.2d 1310 oe ceeeeeeeceerreneeeessereeseeaseersenecseeaceeesessenevaesatesiseeracered 17, 18
Swierkiewicz v. Sorema N. A,, (2002) 534 U.S. 506 secre neces creneesceeneeeatieeetes 14, 15
Thurston v. ClearPath Lending, Inc.,
(CD Cal) 2019 U.S. Dist. LEXIS 15015 oo ee eeeenecerserevereetevsesecesserevseaeverseseeacrerevarseneraceeat® 19
United States v. Wells, (DC Circuit, 2011)648 F.3d 671 ooo cerns eneneneneeneneeens 20
B. State
Bi-Meat & Provisions Co. v. City of Hawaiian
Redevelopment Agency, (2007) 156 Cal. App. 4th 1419 oe eeseneeneeeeteeee ree 13
City of San Jose v. Superior Court,
(1974) 12 Cal 3d 447 oo ceeeneseeeeesesseereesesnessatsecsrensseseneensaseeassneseneeisassneasscsessneaceneneneey 12
County of Los Angeles v. Superior
Court, (2008) 159 Cal. App. 4th 353 oie sesesesnssersenecesenseeeatsecsssnsnesesecerensasseenssessseeeaseties 12
Eureka Teacher's Assn, v. Board of
Education (1988) 202 Cal. App. 3d 469 ooo ee rer eeeee nesses eeses senses senseereneneeeesees 14
Hill v. National Collegiate Athletic
Association (1994) 7 Cal, 4th Doc ceccssesecnsneneeensaenenenerenenensnerearnereeseeseecscseessesesneneeeenveres 19
Loehr v. Ventura County Community
College Dist., (1983) 147 Cal. App. 3d LO71 ooo. eecceseesesessesessecsensseseenscececaeerenssesteneeneeneansetics 13
Minsky v. Los Angeles (1974) 11 Cal.3d 113 oo ee seessceeeeeeesetseneeaeeeseerseeetsenseaaenans 13
Otis v. City of Los Angeles (1942) 52 Cal App.2d 605 oo. eesesserereerenseerenrreversersnrness 14
White v. Davis (1975) 13 Cal. 3d 757 occ ccseeeeseeseeeeeercetseneessecerenevsesaesaesesaseesensensreseesseras 20
2. STATUTES
A. Federal
28 USCS § 2200 ones eee cece cececeeeececeteeeeeseeeceeeeaeeseseeseaeeeeaaneesseseecsessecsseeseaseasnaesanedeseeneeeasteesaetees 22
AZ U.S.C. § 1983 ooo ecccccsectsersecnsecsecssesascssessessscnsesensseensnssensasevasenseacensenieeneonsesteveaesnecgessneeas 2
42 U.S.C. § 2000 CC eee cence ceneceeceseceeenseeeeessaeceersaecaersaeceeesarceteaeseesseeeessesneesseeaersaees 2,3
Federal Rules of Civil Procedure
Rule 12(B)(6) ooo cs cceeceneenscneenseneceecceeceecaessesaseaeseeeeceseeceeeateaecaesesaseeeeeseeresees 1
Temple of Buddhas et al v. City of Fremont, Case No, 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss iv

 

 
oO So SO Oo Ee OB NM eR

NM NM NY YN NY NY NB BP BRB BP Be Be Be RP ek
o WTA oO £ Oo ND KE SB oem I no BB Bw BY FS So

 

Case 3:21-cv-04661-CRB Document 17

B. State

California Constitution

 

 

Filed 07/23/21 Page 6 of 32

Article I, Section Voices ceccceccscccccececssceccceccessecsneceseecceuncenauccevesenennsaueversurneanauserenecs 2,13
California Civil Code
BOO ee cccccseccecssecsccssssevecssuevensussoucecsveusecsueececssseusccensescesusuceessssecsessseuseesseesecsuceseesssaserecersreese 2
California Government Code
SOS ec ccecccesecesescesseseeescesscessessceeessnererenrensventesstensesneestsseeesterseesussseess¢csseasersteatengeeestes 13
FLD oo ceececeessnsevessscenstseessasssencssscesseesenssessssecseasescstsessseecnesecetesssseensseeensuteesssssserseseeeesies 13
§ LO occ iccccccccesseccesssceccesssuccssssueecsssuseessssscusseenseccesuseceesssaseusesssecssesscasecseeesectenesesseunaaees 12
SD 24B oon ece ccc ceeesccesscececneessccecssecesanecessaserseasenssesenseseeaeessseesenssessessceasessenesseseees 3,22, 23
C. Local
Fremont Municipal Ordinance
Section 18.15.3080 ooo ccicccccccccccscsscessecesccsecsscccsessecesseescessrsrcestuseveceesseersentuseesrranaesss 25
Section 18.55.1100 ooo. ccscccccessssscsesescvessssscessceesscssaceeesessessvanenescersennaeeseverssensens 13, 24, 25
Temple of Buddhas et al v. City of Fremont, Case No, 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss v

 

 
Oo Oo ND OO FSF WD YN

NN NM NM MB Re BR Be es es es ek
BNR RPE BSBA BFC eRDQRAarweaNnH SB S

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21 Page 7 of 32

1. INTRODUCTION

This is a case of religious and national origin/ ancestry discrimination in land
use.

Plaintiff Miaolan Lee simply desires to have a private chapel and place of
mediation on her home property. Defendant Fremont objects. Its in-house lawyer has
bluntly told Ms. Lee’s representative that a “House of worship is not allowed on [Ms.
Lee’s property].”

Ms. Lee has sought redress through the present court action. Fremont has
responded with the present motion to dismiss pursuant to F.R.C.P. 12(b) ( 6), on nine
purported grounds. Plaintiffs oppose the motion in its entirety.

2. STANDARD FOR E.R.C.P, 12(b)(6) MOTIONS

Under Rule 12(b)(6), a party may file a motion to dismiss based on the failure to
state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
sufficiency of a complaint as failing to allege "enough facts to state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, (2007). 550 U.S. 544, 570.

 

When analyzing a complaint for failure to state a claim to relief under Rule
12(b)(6), the well-pled factual allegations are taken as true and construed in the light
most favorable to the nonmoving party. Cousins v. Lockyer, (9th Cir. 2009) 568 F.3d
1063, 1067. Legal conclusions couched as factual allegations are not entitled to the
assumption of truth, Ashcroft v. Iqbal, (2009) 556 U.S. 662, 680, and therefore are
insufficient to defeat a motion to dismiss for failure to state a claim, In re Cutera Sec.
Litig., (9th Cir. 2010) 610 F.3d 1103, 1108.

It bears remembering that the plausibility standard "is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully." Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). The present
complaint does not rely on formulaic boilerplate or legal conclusions masquerading as

facts. Instead we have a factually dense complaint that more than satisfies the

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 1

 

 
Oo eS NN DBD oO SF WO LHP

NN NM NM YN NN NY ON FO eS RP eS eS Se OO Sl Sl le
BOS RPE BPS ESF SERV RR Ge aH ES

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 8 of 32

plausibility requirement of Twombly. A categorical statement from the City
prohibiting a House of Worship on the property is just one example of the facts alleged
in the complaint.

3. THE COMPLAINT

The complaint states twelve claims for relief: 1. Violation of 42 U.S.C. § 1983 -
Religious Discrimination - Denial of Free Exercise; 2. Violation of 42 U.S.C. § 1983 -
National Origin Discrimination; 3, Violation of 42 U.S.C. § 1983 -Retaliation for
opposing Religious National Origin Discrimination; 4.Violation of 42 U.S.C. § 1983 -
Unreasonable Search & Seizure; 5. Invasion of Privacy - Government Snooping - Calif
Const, Art Article I, § 1;6. Arbitrary Discrimination - Race & Religion - Calif. Civ.
Code § 51; 7. Declaratory and Injunctive Relief - RLUIPA - Substantial Burden- 42
U.S.C. § 2000ce; 8. Declaratory and Injunctive Relief - Unequal Terms - RLUIPA - 42
U.S.C. § 2000cc; 9. Declaratory and Injunctive Relief - Unlawful Exclusion - RLUIPA -
42 U'S.C. § 2000cc; 10. Declaratory and Injunctive Relief of Abatement Proceedings -
RLUIIPA - Substantial Burden - 42 U.S.C. § 2000cc; 11. Declaratory and Injunctive Relief
- Conservation Land Contract - RLUIIPA - Unequal Terms - 42 U.S.C. § 2000cc; and 12.
Declaratory and Injunctive Relief - Abridgement of Free Exercise & Enjoyment f
Religion - California Const. I § 4.

4. STATEMENT OF FACTS

A. The Property

This case concerns the 29 acres of real property known as 6900 Mill Creek Road,
Fremont, California. Complaint (“Comp”) Dock No. 1. { 12, P. 2:21-26.

Plaintiff Miaolan Lee purchased the property on October 26, 2010, on behalf of
the Miaolan Lee Living Trust. Comp 4 13 & 21, P. 2:27, 4:21-23 . Ms. Lee is an
individual of Asian national origin and is a master of the Buddhist religion. Comp 4 9,
P. 2:9-11, Her intent in buying the property was to use it as a residence for herself and a

religious retreat. Comp 21, P. 4:21-23.

Temple of Buddhas et al v, City of Fremont, Case No, 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 2

 

 
oOo CO SN DR OS Fe DY FP eS

BD OBO BD ORDO ORD ORO i SS se Sh
S&RaRE & SF & F&F FCeHaar aoBneas

 

 

Case 3:21-cv-04661-CRB Document 17 Filed 07/23/21 Page 9 of 32

Plaintiff Lee deeded ownership of the Real Property to Plaintiff Temple of 1001
Buddhas in March 12, 2018. Comp { 14, p. 2:1-2)1

The real property is zoned as “open space.” Comp { 18, P. 4:8-10.

On February 17, 1978, a prior owner of the property signed a “Land
Conservation Contract” with Defendant City pursuant to the Williamson Act (which is
currently codified at California Government Code § 51223). The contract states, in
pertinent part, “[dJuring the term of this contract, or any renewal thereof, the said
property shal! not be used for any purpose, other than agricultural uses for producing
agricultural commodities for commercial purposes and compatible uses as listed
below.” Complaint { 15, P. 3: 3-9, The contract lists 13 “compatible uses.” As will be
seen below, one of the major issues in this case is whether the uses Plaintiff proposes for
the property are such “compatible uses.” The Land Conservation Contract has been
renewed multiple times over the past forty plus years. Comp {| 16, P. 3:13-15.

These are the structures currently on the property:

a) Main Buddha Hall (A structure existing at the time of Plaintiff Lee’s
acquisition of the real property but was subsequently modified);

b) Meditation Hall (A structure existing at the time of Plaintiff Lee's
acquisition of the real property but was subsequently modified,
receiving a permit in 2014);

c) God House Structure;

d) Tree House;

e) Retreat House;

f) Green House (most Buddhist temples have a green house where they

grow their own vegetables);
g) Horse Run-in shed;

h) A vacant mobile home at the creek (A structure existing at the time of
Plaintiff Lee's acquisition of the real property but which was subsequently

 

Plaintiff Temple is a non profit public benefit corporation. The purpose of the Temple is to facilitate
and encourage the observance of the Buddhist religion. Although the Temple is a religious institution (Gee 42
U.S.C. § 2000cc{a}(1)} it is not a religious assembly.

Temple of Buddhas et al v, City of Fremont, Case No. 3;21-cv-04661

Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 3

 

 
eo eS NN CO OF FR BD NB eR

NM NM NR Be Be Se Se Se eS Be Re Se
® |RARRBRRSSERSRVARE SRS

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 10 of 32

modified); and

i) Main house (A structure existing at the time of Plaintiff Lee's acquisition
of the real property). Comp { 17, P. 3:16-4:6.

Items a through f are for religious purposes. Comp § 7, P. 4:7.

B. The Neighboring Property

In early 2012, Plaintiff Lee and her husband met with her next door neighbor,
Ron Sabraw, who resides at 6900 Mill Creek Road. Comp § 22, P. 4:24-25. Sabraw, a
Caucasian male, told Plaintiff and her husband that he did not get permits for some of
the work done on his property. He said “too much red tape.” Comp 23, P. 5:1-4. In
that meeting, Mr. Sabraw showed Plaintiff and her husband various instances of work
on his property without a permit. Comp { 32, P. 5:4-5. Among the things Sabraw
showed Plaintiff, was a 1000 foot deck, which is 75 feet from the creek. Comp ¥ 23, P.
5:5-8.

Cc. A Place for Prayer

In 2013 and 2014, Building Department Chief Chris Gale visited the property.
Gale gave Ms. Lee “permission” to use the property as a “place for prayer.” Gale told
Plaintiff she would net to get a permit for any improvements to the barn, which was on
the site when she bought property. Comp 4 25, P. 5:19-6:3, Accordingly, Ms. Lee
applied for and received a permit for modifications to the barn to be used as a “non
habitable structure [used] for habitable purposes.” Comp § 26, P. 6:5-6.

D. City Inspectors Enter the Property Without Permission

On October 26, 2017, Leonard Powell, Code Enforcement Manager for the City
sent Ms. Lee an e-mail requesting access to the Property. Comp § 27, P. 6:8-9.

The very next day, at 10:00 a.m., before Ms. Lee could respond to the e-mail,
Powell showed up at the property with two other city officials. They drove in through
the automatic gate.

Waving off the Plaintiff's maintenance supervisor, Powell and his entourage

traveled throughout the property, until they encountered Ms. Lee walking by the creek.

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 4

 

 

 
Oo fo SO TF Fe WD NY RE

NS NN NN NO NY ON NY NB Se Be SBS eS eS i eS Sl ll
oa SN DO oO Fe WO NYY FP GO DO fF HN TD UO SF CO YN KF BD

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 11 of 32

Ms. Lee thereupon demanded that Powell and the others leave. Before they left, Powell
handed Ms. Lee his City business card, with the letters “J.D.” after his name. Plaintiff
later found out from the City that Powell was not a lawyer, Comp 4f 28, 29 & 34. P.
6:10-7:4 & 8:6-10.

E. The First Inspection Warrant

On December 28, 2017, Ms, Lee sent Powell an email informing him that his
October 27, 2017, entry onto the property was without her consent and unlawful. Comp
{| 33. P. 7:19-21. In the email, Ms. Lee wrote: "[Y]ou and your team repeatedly violated my
Fourth Amendment, these actions have proven to me that you/ City of Fremont, are using your
authority over Asian Religious Woman, harassing and discriminating/ single me out on and off,
for the past few years." Comp § 33, P. 7:21-24. Ms. Lee did not receive a response to that
email.

On January 30, 2018, Ms. Lee met with Gary West, Building Official of the City
of Fremont. In that meeting, Plaintiff Lee complained that she was being discriminated
against because of her religion and ethnicity. She also complained of the unauthorized
entry onto her property by City Officials on October 28, 2017. Comp 4 34, P. 8:2-6.

Also on January 30, 2018, West told Ms. Lee that he had an “urgent need” to
schedule an appointment. Comp { 35, P. 8:17-18. West suggested a date which Ms. Lee
was scheduled to be out of town. After so advising West, Plaintiff suggested a date on
which she was available, February 2. West declined that date, saying he was “not
available” then. Comp {] 35, P. 8:17-21.

Instead of further negotiating an appointment for the inspection, the City,
without notice to Ms. Lee, went to Superior Court and got an inspection warrant issued
for February 9, 2018, a date when the City thought Ms. Lee was not going to be
physically present. Comp 4 36, P. 8:22-26.

When the City executed the warrant, it turned out that Ms. Lee was present due

to a change in plans. Five city officials (Building Department Chief Gary West, Code

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Cpposition to Motion to Dismiss o

 

 

 
oO CO NN DD oO Fe WO NY FR

mM NN NY By BF Be BP Be Be Be Re BR

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 12 of 32

Enforcement Manager Leonard Powell, Code Enforcement Officer Tanu Jagtap,
Building Inspector Randy Bohnenstiehl, Environmental Specialist Val Blakely), five
police officers in tactical riot gear (with a K9 unit) and a locksmith. Ms. Lee opened the
goat so that it would not be broken down. The entire property was searched. City
personnel went into the residence of Plaintiff Lee, searching every room - including
Plaintiff Lee's bedroom- and opened most closets in the residence. They rummaged
through everything including her food in the kitchen, taking photos of the food. They
even inspected Plaintiff Lee's makeup. City personnel were present on the real property
for about three hours. Comp 438, P. 9:12-23.

F. A License Plate Reader is Placed at the Property Entrance

From February 28, 2018, through March 9, 2018, the City placed a license plate
reader and recording camera at the entry gate for the property, so as to record who was
entering and leaving the property. Plaintiff's husband pointed cameras on the City’s
cameras. Footage from Plaintiffs’ cameras showed City police personnel taking down
the license plate reader and recording camera on March 9, 2018. Comp 4 39, P. 10:3-13.

G. “You Can NOT Have a Place of Worship Here”

On March 29, 2018, the City issued a “Notice and Order to Abate Nuisance” with
regard to three structures: 1) main Buddha Hall; 2) the retreat house; and 3) the
Meditation Hall. The notice instructed Plaintiffs to immediately "immediately cease
habitation and occupancy[]" of the three structures, even though no one was living in
the structures. Comp 4 40, P. 10:14-21.

Plaintiffs promptly appealed the notice. On May 18, 2018, Bronwen Lacey, City
Attorney of Defendant told Plaintiff's lawyer that the Notice to Abate would remain in
effect due to the Williamson Act Contract. Lacey claimed that given the contract, a
“House of Worship is not allowed [on the real property].”. Comp 4 {41 & 42, P. 10:22-
27,

H. The Second Inspection Warrant

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661

Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 6

 

 
oO oO NN OO Oe OB} NB

Nm oP NM MR BE Be ee eo ee eo

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 13 of 32

On May 21, Plaintiff Lee, with her retained engineer, architect and attorney met
with City staff to attempt to address the Defendant's concerns underlying the notice to
abate. In that meeting, Ms. Lee not only agreed to allow City Staff to inspect the
property but even agreed with city staff present as to a date and time. (May 25 at 9
a.m.) Comp 7 25. P. 11: 2-6. Shortly thereafter Code Enforcement Officer Jagtap
unilaterally cancelled the appointment by an email claiming a "scheduling conflict."
Comp 4 43, P. 11:6-8.

The City then sought an inspection warrant with the Superior Court. In the
application for the warrant, Jagtap claimed, falsely, that there was no consent from the
property owner for the search and omitted the fact that Plaintiff had agreed with the
City ona time for the inspection but that the City had cancelled unilaterally. Again,
Plaintiffs were not given notice of the application for the warrant. Comp § § 43 & 44, P.
11:8-.21.

The City executed the second warrant on May 24 at 8:00 a.m. City Code
Enforcement Officials showed up with a police officer and a firefighter. The Code
Enforcement Officials wandered the entire property and entered structures. Ms. Lee
was awakened from her sleep at the beginning of the inspection. Lee asked Code
Enforcement Official Powell for a copy of the warrant, but was refused. The search
lasted two hours. Comp 4 45, P.11:23-12:7.

i. The City “Red Tags” Three Religious Structures

On June 13, 2018, Plaintiffs’ lawyer sent a letter to the Mayor and City Council of
Fremont asserting that the property was being used as “a private Hindu-Buddhist
temple/ house of worship.” Comp 45, P. 12:8-14.

The very next day, on June 14, Gary West, Chief Building Official, issued a notice
and order to vacate three buildings on the Real Property on the grounds the buildings

f

were “unlawful, unsafe and unfit for human occupancy.” The Plaintiffs were ordered to

remove all personal property from the structures by July 28, 2018. Comp { 47, P. 12:15-

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661

Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 7

 

 
oO So NSN GS OF Ee BD NM OR

NM NM NY YN YP NN NY Be Be eR Be eB ee Se eS
SPS “SN DW OF Se WO NB KF CO HO CO NN HR TF & WH PO KF CF

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 14 of 32

22.

On June 26, 2018, City Officials requested and obtained entry to the Real
Property. The officials then “red tagged” (i.e., posted notices barring entry) to the three
condemned buildings and on the main entrance to the Real Property itself, even though
the Real Property itself had not been condemned. The Plaintiffs home and trailer house
on the property that were not red tagged, but the City of Fremont nevertheless red
tagged the whole property. Comp 4 50, P. 13:9-14. Since June 26, 2018, the Plaintiffs
have not been able to use the three buildings for their intended purposes, which is for

mediation and to practice their faith. Comp 4 51, P. 13:15-17.

i

j: ‘Disarm Your Lawyers!”
On August 30, 2018, Fremont City Council member Raj Salwan told Ms. Lee that

if she wanted to get the status of the three religious structures properly permitted she
must “disarm [her] lawyers” as they were “costing the City too many resources.” If she
would do that, “we could work this out.” Ms. Lee complied and got rid of her lawyers.
Comp { 54, P. 13:25-14:4.

Ms. Lee then hired another team of consultants to attempt to get the buildings
permitted. Comp 55, P. 1410-12. This second consultant team met with City
personnel numerous times, as described in the complaint, receiving instructions and
complying from September 17, 2018, to April 14, 2009. Comp § § 55, 56,, 57 & 58. P,
14:5-25.

On May 3, 2019, without notice to the Plaintiffs, Defendant City recorded a
Notice of Substandard Building/Structure with the County Recorder's Office of the
County of Alameda over the signature of Building Official Gary West, bearing the date
of April 9, 2019, but it was not mentioned in the April 24, 2019, meeting between City
officials and the Plaintiffs’ consultants. In fact, the City never told Plaintiffs about this
notice. They only found out about it in May 2021. The filing of the Notice of
Substandard Building etc put a cloud on the title of the property. Comp 59 P. 14:26-

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memoranduin in Opposition to Mation to Dismiss 8

 

 
Oo SO DO oF Ee WY Be

Mm NM NN Re BB Re BO Be BP Be eB Be
BSR FFF RF SFE BWR GEOR SS

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 15 of 32

15:5.

On June 4, 2019, Ms. Lee sent a letter to City Council member Raj Salwan
complaining about discriminatory code enforcement, about the inspection warrants. In
the letter, Ms. Lee described this treatment as discrimination based on religion and race.
Salwan said he conveyed the letter to the City attorney, who responded “the City is
ready for a lawsuit.” Comp { 60, P. 15:6-13.

On September 25, 2019, Code Enforcement Officer jag tap, issued two citations
regarding the Property, each with separate case numbers. One was directed toward
Plaintiff and the other directed toward the Plaintiff's bookkeeper. Aside from the
recipients of the citations, they were identical and each imposed fines of $ 21,500,
totaling $43,000. In 30 days, the amount doubled was $ 86,000. Comp J 61, P. 15:14-20.

On October 7, 2019, Plaintiffs submitted an application for necessary permits for
the Real Property. At the same time, they paid the City Planning Department $ 27,250
in fees for the applications to get conditional use permits for the structures that the City
Claimed had no permits. The regular price is $7,250.00 but the City planner, James
Willis insisted that Plaintiff pay an additional $20,000 fee for design review. According
to Plaintiffs’ Consultant, Arun Shah, the practice of the City is ordinarily not to charge
such fees at the outset of the process. Defendant City cashed the check but has never
accounted to Plaintiffs on how the money was spent. Comp { 63, P. 15:27-16:8.

K. City Officials ask Ms. Lee; "Do You Think
Buddha Is Ok With What Your Are Doing?”

On December 12, 2019, Ms. Lee met with Wayne Morris, Deputy Community

 

Director to discuss the double citations. They were joined by Leonard Powell at the
request of Morris. In that meeting, Ms. Lee asked why she was issued the double
citations. Neither Morris nor Powell answered Ms. Lee's questions. Instead, Morris
and Powell both insisted that Ms. Lee was using religion as a protective shield. Morris
said: "You are using the Buddha as a protective shield"; and "Do you think Buddha is ok

with this construction?" Laughing, Morris stated, "Do you think Buddha is ok with

Temple of Buddhas et al v. City of Fremont, Case No, 3;21-cv-04661

Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 9

 

 
oO CO NN DO Oo Fe DH NR

ye NM NH NM NO NY NR YD RD RB RR Se SO SER ROR
eo YN DO FF Se WO MN FP TO CO MON DTD UF YY NY KS CO

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 16 of 32

what you are doing?" and "This (the permit process) is going to be so expensive for you
that you are just going to give up and demolish." While Mr. Shah, Plaintiff's consultant,
was working with Mr. Morris, Mr. Morris made it very clear that; "things (buildings)
need to come out.”

L. Deadlock

In March 2020, Defendant City withdrew, without explanation, the double
citations issued on September 25, 2019. Comp { 69, P. 17:18-20.

On October 29, 2020, Plaintiffs submitted a modified application for permits and
requested responses for their suggested mitigation measures, Complaint, { 71, P. 17:23-
24, Right days later, the City rejected, again, the application for being “incomplete.” In
the rejection, City staff did not respond to Plaintiffs’ proposed mitigation measures.
Comp { 72, P. 17:25-18:2.

The parties were deadlocked, with the City refusing to approve Plaintiffs’
application for permits and not responding to the Plaintiffs’ proposed mitigation
measures. It appears that the City was seeking nothing less than the removal of the
structures.

M. City Issues an Amended Notice

and Order to Abate Nuisance

On December 17, 2020, Ms. Lee sent Tamu Jagtap an email; pointing out the
falsification in the application for the second inspection warrant which was under
penalty of perjury, that Jagtap had disputed the use of the property for religious
purposes, notwithstanding the obvious presence of Buddhist oriented statues, and the
religious shrines. Plaintiff Lee also pointed out that Jagtap had provided false
information in the application for the second inspection warrant by intentionally
omitting the fact that appointments were scheduled, thereby fabricating the "non
consent" requirement of the inspection search warrant. Comp § 74, P. 18:11-19.

Less than three months later, the City issued an Amended Notice and Order to

Abate Nuisance, notwithstanding the attempts by Plaintiffs to comply with the City's

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 10

 

 
oO SY NN DB oO ee WO Ne

SO NO Nw NY NY YM NY NN Be Be Be Be Be Be eB De le oR
oO s HN O Se he Sl lm ll NO lUOCUCUNGS OO te Oa Sl

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 17 of 32

permitting requirements. The notice called for demolition of the buildings constructed
on the property, specifically the Buddha Hall (Temple), the Retreat House (Temple),
the God House (Hindu Temple), and the Tree house (meditation Temple). Comp § 75,
P. 18:22-19:1.
LEGAL ARGUMENT

5. PLAINTIFF HAS SUBSTANTIALLY COMPLIED

WITH THE STATE TORT CLAIM ACT AS TO

THE FIFTH AND SIXTH CAUSES OF ACTION

Defendant City argues that the Plaintiffs fifth, sixth and twelfth claims are
precluded because of a failure to comply the California Tort Claim Act. This section
will address the City’s argument as to the fifth and sixth claims. In a separate section
they will address the twelfth claim, for declaratory relief.

The Plaintiffs are relying on the amended tort claim, filed on May 18, 2021. See
Defendant’s Request for Judicial Notice, Exhibit N.

An individual’ filing a claim under the TCA must include the following:

(a) The name and post office address of the claimant.

(b) The post office address to which the person presenting the claim
desires notices to be sent.

(<) The date, place and other circumstances of the occurrence or transaction
which gave rise to the claim asserted.

(d) A general description of the indebtedness, obligation, injury, damage or
loss incurred so far as it may be known at the time of presentation of the claim.

(e) The name or names of the public employee or employees causing the injury,
damage, or loss, if known.

(f) The amount claimed if it totals less than ten thousand dollars ($10,000) as of
the date of presentation of the claim, including the estimated amount of any
prospective injury, damage, or loss, insofar as it may be known at the time of the
presentation of the claim, together with the basis of computation of the amount
claimed. If the amount claimed exceeds ten thousand dollars ($10,000), no dollar
amount shall be included in the claim. However, it shall indicate whether the

 

“Defendant City apparently contends that the tort claim is insufficient as to Plaintiff Temple as to the
Fifth and Sixth Claims for Relief. However, a reading of the complaint shows that Plaintiff Temple does not
join in those particular claims.

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 11

 

 

 
Oo CO NN DO OF WO Ne

mM MN NN NN SF Be Be BB OR Be Be Oo
BMoRRRE SBP SF FSF SerWR Ge aNHA S

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 18 of 32

claim would be a limited civil case. Cal. Gov' Code § 910.

"[A] claim under Government Code section 910 is sufficient if (1) there is 'some
compliance with all of the statutory requirements’; and (2) the claim discloses sufficient
information to enable the public entity adequately to investigate the merits of the claim
so as to settle the claim, if appropriate." County of Los Angeles v. Superior Court,
(2008) 159 Cal. App. 4th 353, 360 (citing City of San Jose v. Superior Court, (1974) 12
Cal.3d 447, 456-57).

Although the form utilized by the City of Fremont does not track the
subdivisions of Government Code Section 910 precisely, a reading of the amended tort
claim of May 18, 2021, shows compliance with (a) (b) and (f ) on its face. It also shows
the place of the deprivation (6800 Mill Creek Road, Fremont, Ca 94539) and it alleges
the dates of the harm, which is continuing (“October 2017 up to the present, up to today
May 18, 2021"). The Amended Tort Claim also describes the damages “Loss of use of
real property and structures on real property. Damage to Reputation, Emotional
Distress.”

As to “the circumstances of the occurrence or transaction” the amended form
states: “The City of Fremont has interfered with and/or prevented the practice of my
religion by Code Enforcement, Planning and Building Depts. Precluded my association
with others of my faith, invasion of privacy, Religious and National Origin
Discrimination.” This compares favorably with language found sufficient in Cabrera v.
Alvarez (N.D. Ca., 2013) 977 F.Supp. 2d 969, 980 (finding sufficient statement in claim
"discrimination based on race and national origin, also due to my status as an LED
person" and "emotional stress, physical health affected by habitability problems,
physical problems in my unit that have never been fixed.")

Although the Amended Tort Claim form does not ask for the names of the public
employees responsible for the harm (in deviation from the provisions of Government

Code Section 910), the Plaintiff identifies the Code Enforcement, Planning & Building

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 12

 

 

 
Oo CO NY DD OO Se WD PO

Me WN NM NM NH NB ON NR RRP RR SOO SOO eel Reel Sle
SNE &BG&E BPBPR Ss SFPaerwanaranpbaAs

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 19 of 32

Departments as responsible for the harm.

It bears remembering that “[i]n general, claim requirements should not be
applied rigidly or to “snare the unwary.” Rather, to gauge the sufficiency of a
particular claim, the court looks at (1) whether there is some compliance with all of the
statutory requirements; and (2) if so, whether such compliance is sufficient to
constitute substantial compliance.” Bi-Meat & Provisions Co. v. City of Hawaiian
Redevelopment Agency, (2007) 156 Cal. App. 4th 1419, 1427-28.

As seen in Exhibit n, the Plaintiff has fully completed the tort claim utilized by
the City and has provided substantially all the information required by the tort claim
statute, bearing in mind that the form utilized by Defendant does not specifically ask for
the information required by the Tort Claim statute, such as name of the employees.
Even so, the Plaintiff has provided the information required of her.

6. COMPLIANCE WITH THE TCA NOT
REQUIRED FOR TWELFTH CLAIM

The Plaintiffs twelfth claim for seeks declaratory relief for rights established by
the California Constitution. It seeks a declaration from the Court that application of the
City’s Municipal Ordinance Section 18.55.110 abridges the Plaintiffs right to free
exercise and enjoyment of their religion as protected by Article I, Section 1 of the
California Constitution, Comp J { 181 -184, P. 31:27-38:24.

“By its own terms, the filing requirements of the [Tort Claim] statute extend only
to actions for "money or damages." (citing Gov. Code, §§ 905, 905.2) Although this term
is not defined in the act, it is comprehensive in scope and includes tort claims arising
out of negligence, nuisance, breach of statutory duties, and intentional wrongs.” Loehr
v. Ventura County Community College Dist,, (1983) 147 Cal. App. 3d 1071, 1079.

The California Supreme Court case of Minsky v. Los Angeles (1974) 11 Cal.3d
113, 120-121, described the history of the California Tort Claim statute. Quoting a
treatise, the Court observed that "[Only] claimants seeking money or damages, as

distinguished from other types of judicial relief, are required to conform to the claims

Temple of Buddhas et al v. City of Fremont, Case No, 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 13

 

 
Oo CO ND OO Fe BD HB

NooON NM NM NN KN YD RB BB em eS es eS oe
SX PRP BRRB SER DRRTE RHEE SB

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 20 of 32

procedure." The claims statutes do not "impose any . . . requirements for nonpecuniary
actions, such as those seeking injunctive, specific, or declaratory relief." Id at 121. See
Otis v. City of Los Angeles (1942) 52 Cal.App.2d 605, 612.

The fact that the Plaintiffs’ twelfth claim for relief also seeks monetary
compensation as an incident to their claim for declaratory and injunctive relief does not
in way change the exemption of this particular claim from the Tort Claim statutes.
Eureka Teacher's Assn. v. Board of Education (1988) 202 Cal. App. 3d 469, 475. Accord
Indep. Hous. Servs. v, Fillmore Ctr, Assocs., (ND Cal, 1983) 840 F. Supp. 1328, 1357-
1358.

7. PLAINTIFF LEE STATES SECTION
1983 DISCRIMINATION CLAIMS

Defendant City attacks Plaintiffs’ religious discrimination claims on the grounds
that they do not allege a “prima facie” case. Motion to Dismiss MPAs P, 11:25-27.

However, Plaintiffs are not required to state a prima facie case at the pleading
stage. Swierkiewicz v. Sorema N. A. (2002) 534 U.S. 506, 515. “The prima facie case ...
is an evidentiary standard, not a pleading requirement.” Id at 510. In the context of an
employment discrimination case under Title VIL, the United States Supreme Court
observed “that the precise requirements of a prima facie case can vary depending on the
context and were "never intended to be rigid, mechanized, or ritualistic."[Citing and
quoting Furnco Constr. Corp. v. Waters, (1978) 438 U.S. 567, 577].” Id at 512.
Swierkiewiz remains good law in the Ninth Circuit. Sheppard v. David Evans &
Assoc, (9" Cir, 2012) 694 F.3d 1045, 1050. Fn 2. The Swierkiewiz rule extends to

 

discrimination claims other than employment. Lindsay v. Yates (6th Cir. 2007), 498
F.3d 434, 439-40.

The complaint does allege facts showing disparate treatment. It describes how
there are multiple instances of unpermitted work on 6900 Mill Creek Road an adjoining
property (a garage 75 feet from the Creek, an elevated deck 75 feet from the creek, a

cottage and an olive orchard) without permits, as admitted to Plaintiff Lee by the

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 14

 

 
Oo Oo NN DS OT FF BO NR

mony MN BY BF Be RP Be RP eB Se BS eB

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 21 of 32

property owner. Comp. {fj 22, 23 & 24, P. 4:24-5018 § 68, P. 17:8-14. Plaintiff was told
by representatives of Defendant City that nothing could be built within 200 feet of the
creek. Comp { 23, P. 5-8. The City was aware of the unpermitted structures next door
to the Plaintiffs’ property because Ms. Lee told City representatives about them on of
this on at least three separate occasions. Comp J 68. P. 17: 8-14. The neighboring
property remains in use to the current day and has not, as far as Plaintiffs are aware,
been “red tagged.” Comp 417, P. 14-17.

As documented in the complaint, officials know full well that the intended use
for the Plaintiffs unpremitted building is for religious purposes. One passage of the
complaint references two City officials (Wayne Morris and Leonard Powell apparently
mocking Plaintiff Lee’s religious beliefs. Comp J 66, P. 16:16-17:2. (E.g., “Do you think
Buddha is ok with this construction.”).

These facts are sufficient to state a plausible discrimination claim for pleading
purposes. It should be remembered that before discovery is completed, “[I]t may be
difficult to define the precise formulation of the required prima facie case in a particular
case. Given that the prima facie case operates as a flexible evidentiary standard, it
should not be transposed into a rigid pleading standard for discrimination cases.”

Swierkiewicz, supra, 534 U.S. at 512. The Plaintiffs fully anticipated that discovery

 

may “unearth[] relevant facts and evidence.” Id. However, for present purposes the
Plaintiffs have alleged sufficient facts for pleading purposes.

The City of Fremont also seeks dismissal of the discrimination clams because, it
contends, the Plaintiffs have pleaded insufficient allegations as to the existence of
someone “similarly situated” to them. However, any requirement that Plaintiffs show
they were treated more poorly than others similarly situated is part of the prima facie
showing required in their discrimination claims [See Peterson v. Hewlett-Packard Co.,

(9th Cir, 2004) 358 F.3d 599, 603 [Fourth element of a prima facie case}. and is thus a

 

matter of proof, rather than pleading, Furthermore, whether two individuals are

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 15

 

 
oOo Ceo ND OO Fe WY NHN eR

NN NN NY NN BN NP BP RB BP Be RP Re RB oe
eo NAR om FF OO BSB SE SF Oo wm N DR om Fe wD NY eB

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 22 of 32

 

“similarly situated” is “ordinarily a question of fact." ” Beck v. United Food &
Commercial Workers Union Local 99, (9th Cir. 2007) 506 F.3d 874, 885 n.5.

In any event, the facts already alleged show there to be a plausible comparator to
Plaintiffs, which is the next door neighbor Ron Sabraw. His property, like that of the
Plaintiffs, is near to the creek. Like Plaintiff, he has built several structures on his
property. Unlike the Plaintiffs, the City has taken no action to demolish or otherwise
stop Sabraw from using the structures. While the Plaintiffs are openly religious, Mr.
Sabraw does not appear to be using his property for religious structures.

Lee anticipates that in the course of discovery she will obtain evidence that will
further support her contention that Sabraw is similarly situated to her. Moreover, there
is the likelihood that discovery will show the existence of other similarly situated
entities,

Finally, in its moving papers the City argues that the Plaintiff has not pleaded
any facts showing discrimination on the basis of race/ ethnicity. However, as shown
above she has pleaded facts showing a Caucasian neighbor getting more favorable
treatment than her. For pleading purposes, that suffices to show a plausible claim of
discrimination.

8. PLAINTIFF HAS ADEQUATELY PLEADED RETALIATION
“The First Amendment forbids government officials from retaliating against

individuals for speaking out." Blair v. Bethel School Dist., (9th Cir. 2010) 608 F.3d 540,

 

543, To establish a claim of government retaliation against a plaintiff's exercise of his
free speech rights, a plaintiff must show that "(1) he engaged in constitutionally
protected activity; (2) as a result, he was subjected to adverse action by the defendant
that would chill a person of ordinary firmness from continuing to engage in the
protected activity; and (3) there was a substantial causal relationship between the
constitutionally protected activity and the adverse action." Id.

In this case, the Plaintiffs allege facts that are more than sufficient to state a

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 16

 

 
oO Oo SN DO Oe BY NR

NM NN NM NY NY NY RF RP ke eR BR Be Be ep eR
PN RRP BEB RS Ceianrane s

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 23 of 32

plausible claim for retaliation.

First, the Plaintiffs engaged in repeated activity protected by the First
Amendment. See Comp 4] 33, P. 7:19-24 (email to Leonard Powell); Comp 34, P. 8:2-6
(conversation with Gary West); Comp 46, P. 12:8-13 (letter to Mayor and City
Council); Comp 60, P, 15:6-9 (Plaintiff Lee’s complaint to City Council member).; and
Comp 4 74, P. 18:11-21 (Plaintiffs complaint to Tamu Jagtap).

These acts constitute protected speech, as Plaintiffs have the right to petition the
government for a redress of grievances. "[i]t is clear that '[s]tate action designed to
retaliate against and chill political expression strikes at the heart of the First
Amendment." Soranno's Gasco, Inc. v. Morgan, (9th Cir. 1989) 874 F.2d 1310, 1314, See
also CarePartners LLC v, Lashway, (9th Cir. 2008) 545 F.3d 867, 876-77(holding that the
right to petition the government for redress of grievances is a protected First
Amendment right).

“In order to demonstrate a First Amendment violation, a plaintiff must provide
evidence showing that "by his actions [the defendant] deterred or chilled [the plaintiff's]
political speech and such deterrence was a substantial or motivating factor in [the
defendant's] conduct."[Citations omitted].”. Mendocino Envtl. Ctr. v. Mendocino
County (9" Cir, 1999) 192 F.3d 1283, 1300. The Ninth Circuit observed that
“it would be unjust to allow a defendant to escape liability for a First Amendment
violation merely because an unusually determined plaintiff persists in his protected
activity[.]” Accordingly, it concluded that “the proper inquiry asks "whether an
official's acts would chill or silence a person of ordinary firmness from future First
Amendment activities." Id.

Plaintiffs allege Defendant City took the following adverse actions in response
to the Plaintiffs’ protected activity: Comp § 4 35, 36 & 38 P. 8:17-26 9:12-10:2 (First
inspection warrant and resulting search); Comp { 39, P. 10:3-6.(installing license plate

reader); Comp 4] 40, P. 10:14-21 (March 29, 2018, Notice and Order to Abate Nuisance);

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 17

 

 

 
eo SF SN ODO Oe BB Ne

Nm NM NM NM Hw NHN NY NY NOOR Be RP Be Be Rell Rll
oo NSN DS OO Fe WY NY RP Oo (OU OOUNS OULU El LLlULeUlULDN UDP lL

 

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 24 of 32

{ { 44 & 45, P. 11:17-12:7 (Execution of second inspection warrant); Comp { 47, P. 12:15-
22 9 June 14, 2018, the City issued a Notice and Order to Vacate); Comp {4 50 & 51,

P. 13:9-17 (red tagging three buildings); Comp {[ 59, P. 14:26-15:1 (recording notice with
County Recorder); Comp 61, P. 15:14-20 (Issuance of the two citations); and Comp §
79, P. 18:22-19:1 (Amended Notice and Order to Abate Nuisance )

Intrusive searches, fines of many thousands of dollars, “red tagging” of buildings
and orders abating nuisances considered separately or collectively have the potential of
to “chill or silence a person of ordinary firmness from future First Amendment
activities."

Plaintiffs allege plausible causation by proximity in timing between the protected
activity and the adverse action. Passantino v. Johnson & Johnson Consumer Prods.,
Inc., (9th Cir. 2000) 212 F.3d 493, 507 (noting that causation can be inferred from timing
alone)See Soranno's Gasco, Inc. v. Morgan, supra, 874 F.2d at 1316. Miller v.
Fairchild Industries, Inc., (9" Cir, 1986) 797 F.2d 727, 731.

Here, there are multiple instances of close timing between protected activity and
adverse action. The two most recent of adverse action are sufficiently close to support
an infer

First, there is the issuance of the March 11, 2021, Amended Notice and Order to
Abate Nuisance (Comp | 75) occurred less than three months after Plaintiff Lee’s
December 17, 2020, email to the City complaining about falsification by a City employee
in the application for the second inspection warrant. Comp § 74, P. 1811-21.

Second, there is the issuance of two citations on September 25, 2019, seeking to
impose total fines of $ 43,000, that would be doubled within 30 days. Comp { 61, P.
15:14-20. The issuance of those citations followed a June 3, 2019, letter by Plaintiff to
City Council Member Raj Salwan complaining that the City’s Code Enforcement
Activity was based upon religious and racially discriminatory animus. Comp § 60, P,

15:6-9, The adverse action occurred less than four months after the protected activity.

Temple of Buddhas et al v. City of Fremont, Case No, 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 18

 

 
Oo eo SN DR FT ee Be Ye

mM NM 8 NM BN YN NY BB BB se eS oe
oOo nN ODO Oe WY MN RP Oo Oo wm ON ODO UO S,DLlLULY UDC lLlUD

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 25 of 32

9, PLAINTIFF HAS PLEADED SUFFICIENT FACTS
TO SHOW VIOLATION OF THE UNRUH ACT

Defendant City contends Ms. Lee does not state facts sufficient to constitute
“intentional discrimination for purposes of the Unruh Act.

“The ultimate question of whether Defendant, in fact, intentionally discriminated
against Plaintiff will be fleshed out later in the case, through discovery and trial.”
Thurston v. ClearPath Lending, Inc., (CD Cal) 2019 U.S. Dist. LEXIS 15015 *3. The
words "intentional," "willful," or need not appear in the Complaint need not appear in
the Complaint. For instance, in a case of disability discrimination, it was sufficient to
that Defendant had a policy and practice of maintaining an inaccessible website.
Rutherford v. La Jolla Riviera Apt. House LLC, (SD Cal) 2019 U.S. Dist. LEXIS 200618
*15.

As noted with regard to the Section 1983 claims for discrimination, Plaintiff Lee
is not required to plead evidentiary facts showing discrimination. What she has
pleaded is the disparate treatment of her property in comparison to that of her next
door naighbor, the statement by the City Attorney that “Houses of Worship” are not
allowed on the property and the religious based mockery of Lee by two City officials.
This is sufficient for the pleadings stage,

10. PLAINTIFF LEE HAS ADEQUATELY PLEADED
AN INVASION OF PRIVACY CLAIM

 

The California Right of Privacy includes the right of informational privacy.
““This is the value that is threatened by "government snooping and data collecting"; the
"compil[ing]" of "extensive sets of dossiers of American citizens" by "[{g]overnment
agencies.” Hill v. National Collegiate Athletic Association (1994) 7 Cal. 4th 1, 81-82.
There is also an autonomy interest protecting individuals from interference with
personal decisions anc relationships. Id at 82. There is a third, viz., a protectable
interest against an intruding party's very act of invading the solitude of the party

intruded upon--"privacy" properly so called.” Id. This value “is [also] threatened by

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 19

 

 

 
oO Oo SNS AO OF WY NR

NY NH NM NHN NMS NOON NO BS PP FSO BPO SP Bl lll
BRR E BKK SF SGe VAR aAOeRaH FB S

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 26 of 32

"snooping," the "monitoring" of personal conduct, and the "collecting" and "gather[ing]"
of personal information.” Id.

Here, Ms. Lee asserts that her privacy has been intruded upon by the City of
Fremont in the following ways: (1) The unauthorized entry onto the property by City
Official Leonard Powell (Comp 4 28, 29), P. 6:10-27); (2) Two overly instrusive
inspection warrants, issued under false representations (Comp  {[ 35, 36, 37. 38, 43 &
44, P. 8:17-10:2, 11:2-22); (3) Placing of license plate readers at the gate of the real
property. 4 39, P. 10:3-13). (4) Use of overhead surveillance drones (Comp { 111, P.
25:17-18); and (5) The use of neighborhood informants, such as Sabraw, to monitor the
activities of Plaintiff Lee Comp J 70 & 111 P. 17:21-22 25:15-16.

The Defendant argues that the license plate readers did not violate Ms. Lee’s
right to privacy. However, a homeowner or occupant does have a privacy interest in

the exposed areas of their yard. United States v. Wells, (DC Circuit, 2011)648 F.3d 671,

 

676-678 (Fourth Amendment case holding reasonable expectation of privacy in the
visible portion of the home's curtilage). Under California privacy rights doctrine, the
monitoring of visitors entering and leaving the real property smacks of the type of
government snooping precluded by the California Constitution. White v. Davis (1975)
13 Cal.3d 757,774.

There is also the use by the City of neighborhood informants. The White case
recognized the use of undercover police informants in a college class room implicated
privacy rights. Id at 775-776, The judicially noticeable matter submitted by the
Defendant in support of its motion shows heavy reliance by the City on such
neighborhood informants. Plainly, if one has a privacy interest in the curtilege of one’s
home, the act of neighbors watching your activities with binoculars is on its face
invasive. The City may protest that such snooping is the acts of third party citizens and
does not implicate it. Such a contention is mistaken, as the California Right of Privacy is

concerned not merely with the collection of personal private information but its

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 20

 

 

 
Oo eS NTN TD OF WS NP eS

NM BO ORD ORD ODO BB
SNR ER BHR RE Ce UR aARDHR AS

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 27 of 32

retention, Id at 775.

Ms. Lee recognizes that the City claims the Statute of Limitations bars this claim.
However, the Complaint alleges that a neighbor was witnessed snooping at Ms. Lee
and her activities in April 2020. Comp { 70, P. 17:21-22. In the event the Court grants
the motion to dismiss this cause of action, the Plaintiff is prepared to amend the
complaint to show additional acts of surveillance by her neighbors.

11. PLAINTIFF'S CHALLENGE TO THE AMENDED
NOTICE AND ORDER IS VIABLE UNDER RLUIPA

The City contends that Plaintiff's tenth claim for relief (Violation of RLUIPA -
Abatement Proceedings) fails to state a claim because the Amended Notice and Order
to Abate Nuisance dated March 11, 2020 lists alleged “violations of other code violations
that are not zoning or landmarking laws, such as the California Building Code,
California Electrical Code, California Plumbing Code, California Mechanical Code and
California Fire Code, the lack of permits, and the failure to undergo environmental
review under the California Environmental Quality Act.” Motion to Dismiss MPAs, P.
23:21-26.

The City admits, as it must, that the Amended Notice and Order to Abate
Nuisance does refer to “some violations listed refer to the City’s open space district
codified at FMC Chapter 18.55.” Motion to Dismiss MPAs P. 23:21-22.

However, City seems to argue that because other code sections are cited, there
can be no RLUIPA violation. “There can be no claim under RLUIPA for violation of
codes that make no reference to zoning laws. [citing] Anselmo v. County of Shasta

(2012) 87 F. Supp.2d 1247, 1257-1258].” That statement is true, so far is goes. However,

 

Anselmo allowed its plaintiff to proceed because there were alleged violations that
referenced zoning laws and the Williamson Act. Id at 1258. Plaintiffs here, as in

Anselmo, also allege claims pertaining to both zoning laws and the Williamson Act,

 

under Anselmo, the motion to dismiss should be denied.

 

The Anselmo case is much like our own. The County Government sought to

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 21

 

 

 
oOo CO SN DP Oo Fe DW Ye

NN NN NN NY KY NY BP Be BP BP BP Be Be Be Rp
on DR UO SF WOW Be FP ODO OC WN DO oT Fe YY NY SS CS

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 28 of 32

prevent the plaintiff there from utilizing a private chapel on his own land, citing the
violation of a Williamson Act contract. The County started abatement proceedings
alleging a battery of violations, some pertaining to violation of land use codes but of
other codes and regulations as well. In ruling on a motion to dismiss the court held that
what “is in fact a substantial burden under RLUIPA is a question of fact to be resolved
at a later point in the proceedings.” Id at 1159.

Whether or not a substantial burden is imposed on the Plaintiffs’ free exercise is a
matter to be decided later in these proceedings, not at the pleadings stage. Before that
question can be resolved, the Defendant will have to show the burden it imposes on

Plaintiffs’ religious exercise is in furtherance of “a compelling governmental interest

 

and the least restrictive means” of furthering such interest. Anselmo, supra, 87 F.

Supp.2d at 1259. That showing, of course, is not made in the present pleading motion.

12, PLAINTIFFS STATE A JUSTICIABLE DISPUTE OVER
THE APPLICATION OF WILLIAMSON ACT TO

THE PROPERTY

Defendants’ attack on the Plaintiffs’ eleventh claim for relief is puzzling.

That particular claim is an action for declaratory relief pursuant to 28 USC § 2201
in which the Plaintiffs seek a judicial declaration as to their rights and obligations under
a land conservation contract entitled pursuant to California’s Williamson Act (Cal Gov
Code § 51243).

The City contends that the court should grant its motion to dismiss as to this
cause of action because the contract “equally bars all uses other than agricultural use
regardless of its secular or religious nature.” Motion to Dismiss, MPAs P, 24:22-23.

The Plaintiff contends that the buildings they have built are not in breach of the
land conservation contract signed by a preceding owner of the real property are not in
breach of that contract. Comp § 173, P. 35:17-19. The Plaintiffs also allege that the City
contends the use of the buildings for religious purposes violate that land conservation

contract. Comp { 172, P. 36:15-16..

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 22

 

 

 

 
Oo Oo SN DG Oo Fe BD NB RH

NM NM NY NY NY NM YP NB Be Be ee ee eS eS
ao A UW fF ON KR SG oO eNO mM FF BO NR FS Oo

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 29 of 32

The statute itself provides that in return for property tax relief, municipalities
and property owners may enter into contracts preserving the open space character of
the land. Such contracts shall “[p]rovide for the exclusion of uses other than
agricultural, and other than those compatible with agricultural uses, for the duration of
the contract.” Cal Gov Code § 51243 (a).

The dispute giving rise to this specific claim is over the meaning of the phrase
“compatible uses.” The contract which is the subject of those claims defines, in
Paragraph 2, “agricultural uses .... and compatible uses” (See Complaint, Defendants’
RJN Exh. C, p. 2. The Plaintiffs allege the nine structures at issue in the lawsuit are all
“compatible uses” as defined by the contract, specifically: “(f) Living quarters and home
occupations”; “(I) Public and quasi-public buildings”; and “(n) Accessory use to the
above.” Complaint. § 17, P. 3-12.

As noted, above, Bronwen Lacey, City Attorney of Defendant Fremont stated to
Plaintiffs' Counsel that given the contract, a "House of Worship is not allowed [on the
real property|.” Complaint, { 42, P. 10;26-27. As shown in its moving papers, the City
of Fremont has repeatedly asserted that the buildings constructed by the Plaintiffs
breach the land conservation contract:. See Notice and Order to Abate Nuisance, March
29, 2018, P. [, | 3. (RJN Exh. F); Notice and Order to Abate Nuisance (Amended), March
11, 2021, P. 1-2 § 4 (RJN Exh. I). The City appears to have affirmed that position in its
moving papers.

13. THE CHALLENGED ORDINANCE ON ITS FACE

PROHIBITS BUILDINGS CONSTRUCTED FOR
RELIGIOUS PURPOSES

 

In their seventh, eighth and ninth claims, Plaintiffs present facial challenges to
the City’s open space zoning ordinance (Chapter 18.55) on facial grounds pursuant to
RLUIPA. The gravamen of each of these claims is that the open space zoning ordinance
excludes religious uses and for that reason abridges the right of religious exercise.

The seventh claim alleges that the ordinance violates RIULPA in that the

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 23

 

 
oO ff NY OO oO Fe WH BR

NM NM NY MN NY NON Pe Ps Be eB Be Be Be ee
aaa a £ O86 YO FF SF © we NIN KR oO FF BW NY RR OC

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 30 of 32

ordinance imposes an undue burden on religious observance by not providing religious
use as permissible in an area zoned “Open Space.” Comp 4] 134-137.

The eighth claim alleges that the City of Fremont’s zoning ordinance teats
religious institutions on less than equal terms than other institutions. Comp 44 145-147.

The ninth claim alleges that the City of Fremont’s zoning ordinance unlawfully
excludes religious uses from the Open Space Zoning District. Comp {/{ 153-154.

In its moving papers, the City of Fremont attacks these causes of action on the
ground that the Municipal Ordinance Section 18.55.110 allows religious uses in an area
zoned “open space” as “quasi public.”’ Motion to Dismiss MPAs P. 22:4-5.

However, the Plaintiffs’ land, and that of others in an area zoned Open Space,
are off limits to religious usage. In the moving papers, the Defendant acknowledges
that “the only places are entirely prohibited in the open space district quasi-public
usages are entirely prohibited in the open space district are in the land use designations
of Hill (beyond Ridgeline), Hill Face and Private....” Motion to Dismiss MPAs P. 22:6-7.

However, in judicially noticeable testimony, James Willis, the member of the
City’s planning staff responsible for permit processing of the rea! property testified that
6800 Miil Creek is Hill beyond the ridge line. Plaintiff's Request for Judicial Notice in
Opposition to Motion to Dismiss, Exh. A, P. 115:15-17. Willis in that testimony confirms
that quasi public usage is not permitted on that property. Plaintiffs’ RIN Exh A,
P.115:22-116:12.

Accordingly, the Defendant’s motion to dismiss as to the seventh, eighth and
ninth claim must be denied because the challenged ordinance on its face does not
permit religious use is on Plaintiff's property.

14. PLAINTIFFS STATE A VIABLE DECLARATORY RELIEF

 

° Actually, assuming the Plaintiffs’ property qualified for “quasi public” uses, which it does not,
the particular usage of the property they seek is not embraced by the definition of quasi public use, which
permits “use operated by a .... religious ..... institution with said use having the primary purpose of
serving the general public.” FMC 18.25.3080 (Defendant's RJN Exh B). The buildings at issue are
designed for private usage and are not intended to be open to the public.

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 24,

 

 

 
Oo Oo YN DB OF FP WD NB F&F

ee DE Oe SE SS oe
Ss RRR & S B® B Ce Waar anes 6s

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 31 of 32

CLAIM UNDER THE CALIFORNIA CONSTITUTION’S
RELIGIOUS FREE EXERCISE CLAUSE

 

Plaintiffs are also asserting a religious discrimination claim pursuant to the
California Constitution.

As shown above, the Municipal Ordinance Section 18.55.110 pertaining to the
land upon which the Plaintiffs’ property is located is zoned “Hill beyond the ridge
line,” in which quasi public usage for religious purposes are not allowed and for which
no provision is made for strictly private religious usages.

The 12" claim alleges the effect of those ordinances is to implicate the Pliantiff’s
right of free exercise and enjoyment of their religion as protected by the Californa
Constitution. Because the exercise of those rights, in this specific context, would be
private and confined to the real property, the rights implicated would, in addition, to
the free exercise of religion but also of privacy it is a hybrid rights claim which would
invalidate Section 18.55.130 unless the strict scrutiny test is satisfied (i.e., the law is
narrowly tailored to advance a compelling government interest). See San Jose Christian
College v. City of Morgan Hill, (9" Cir, 2004) 360 F.3d 1024, 1031.

Even if the 12" claim is not construed as a “hybrid rights claim, the Defendant
will have to come up with some sort of rational basis to justify the prohibition of
religious uses of the Plaintiff's property.

The Defendant has so far articulated neither a rational basis or compeling interest
for the exclusion of religious uses, whether public or private from the Plaintiffs’
property.

15. CONCLUSION

The Defendant's motion to dismiss should be denied for the reasons stated

herein. To the extent the Court is inclined to grant the motion or any portion thereof,

the Plaintiffs request that leave to amend be granted.

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss 25

 

 
so PON DO OT Ee BY NR

NY NO BH HM DO NY NY NO RP HPS FF KF PF KF RE Se
Ss RF FPF SRB RF Cer Boe OH SB S

 

 

Case 3:21-cv-04661-CRB Document17 Filed 07/23/21 Page 32 of 32

Date: July 23, 2021 Respectfully Submitted,

THE LAW OFFICES OF JOSEPH
L. ALIOTO & ANGELA ALIOTO

/5/ Steven L. Robinson

 

By: Steven L. Robinson
Attorneys for Plaintiff

Temple of Buddhas et al v. City of Fremont, Case No. 3;21-cv-04661
Plaintiffs’ Memorandum in Opposition to Motion to Dismiss

26

 

 
